                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

GEORGE ADAM NEWBILL,                  *
                                      *
      Plaintiff,                      *
                                      *
vs.                                   *     CIVIL ACTION NO. 17-00410-B
                                      *
NANCY BERRYHILL,                      *
Deputy Commissioner for               *
Operations of the Social              *
Security Administration,              *
                                      *
      Defendant.                      *

                                     ORDER

      Plaintiff George Adam Newbill (hereinafter “Plaintiff”) seeks

judicial review of a final decision of the Commissioner of Social

Security denying his claim for supplemental security income under

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381, et seq.

On August 16, 2018, the parties consented to have the undersigned

conduct any and all proceedings in this case.              (Doc. 23).    Thus,

the   action   was   referred   to    the    undersigned    to   conduct     all

proceedings and order the entry of judgment in accordance with 28

U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala.

GenLR   73.     (Doc.   24).    Upon      careful   consideration       of   the

administrative record and the memoranda of the parties, it is

hereby ORDERED that the decision of the Commissioner be REVERSED

and REMANDED.
I.   Procedural History1

     Plaintiff protectively filed his application for supplemental

security income on June 16, 2014, alleging disability beginning

December 1, 2013, based on hepatitis C, tonsillitis, stomach acid,

weight loss, stomach ulcers, and seizures.           (Doc. 12 at 137, 139,

167).   Plaintiff’s application was denied and upon timely request,

he was granted an administrative hearing before Administrative Law

Judge Laura Robinson (hereinafter “ALJ”) on February 29, 2016.

(Id. at 52, 84).      Plaintiff attended the hearing with his counsel

and provided testimony related to his claims.           (Id. at 54-63).    A

vocational   expert    also   appeared   at    the   hearing   and   provided

testimony.   (Id. at 64-66).      On May 26, 2016, the ALJ issued an

unfavorable decision finding that Plaintiff is not disabled.             (Id.

at 18-35).   A second decision unfavorable to Plaintiff was issued

by the ALJ on August 24, 2016. 2              The Appeals Council denied

Plaintiff’s request for review on July 15, 2017.                (Id. at 5).

Therefore, the ALJ’s decision became the final decision of the

Commissioner.   (Id.).



1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.
2 The second unfavorable decision is not in the transcript, but it
is referenced in the Appeals Council’s denial dated July 15, 2017,
and in Plaintiff’s brief. Plaintiff’s assignments of error and
the parties’ arguments in the present action pertain to the ALJ’s
May 26, 2016 decision, which Plaintiff classifies as the final
decision of the Commissioner. (See Doc. 13 at 1).


                                    2
      Having   exhausted   his    administrative     remedies,    Plaintiff

timely filed the present civil action.            (Doc. 1).     The parties

agree that this case is now ripe for judicial review and is

properly before this Court pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3).

II.   Issues on Appeal

         1. Whether substantial evidence supports the
            ALJ’s finding that Plaintiff had a medically
            determinable impairment of substance abuse
            disorder?

         2. Whether substantial evidence supports the
            ALJ’s finding that Plaintiff’s substance
            abuse   disorder   was   material to  the
            determination of disability?

         3. Whether the ALJ reversibly erred by giving
            little weight to the opinions of Plaintiff’s
            treating physician, Edith Gubler McCreadie,
            M.D.,   regarding   the  side   effects   of
            Plaintiff’s prescribed medications?

III. Factual Background

      Plaintiff was born on September 5, 1981 and was thirty-four

years of age at the time of his administrative hearing on February

29, 2016.   (Doc. 12 at 55).      Plaintiff attended special education

classes while in school, has an eighth or ninth-grade education,

and is able to read and speak English.            (Id. at 57, 159, 354).

Plaintiff   has   a   limited   work   history,   and   last   worked   as   a

construction worker in 2010.       (Id. at 169, 355).      At the hearing,

Plaintiff testified that he is unable to work because he has no

energy or strength and that he can hardly pick anything up because


                                       3
it “pulls to [his] stomach and [his] back.” (Id. at 58). Plaintiff

is 5’11 and weighted 140 pounds at the time of his hearing and

testified that he had lost approximately twenty pounds in the

previous two years due to his diet, ulcers, a liver problem, and

“blood disease.”    (Id. at 55-56, 63).        Plaintiff reported stomach

ulcers, liver problems, seizures, nerve problems, and depression.

(Id. at 58).     Plaintiff’s gastric ulcers, gastroesophageal reflux

disease, and abdominal pain have been treated with a number of

medications,     including    the   proton    pump   inhibitors   Protonix,

Prilosec, and Nexium.        (Id. at 45, 264, 267).    Plaintiff reported

that he has prescriptions for the opioid pain medications Dilaudid

and Oxycodone and is prescribed the benzodiazepine Xanax for

anxiety.   (Id. at 45, 47, 49, 207).         Plaintiff also testified that

he had not used drugs or alcohol for two years.           (Id. at 61).

IV.   Standard of Review

      In reviewing claims brought under the Act, this Court’s role

is a limited one.     The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.3    Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).     A court may not decide the facts anew, reweigh the


3 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).


                                     4
evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                        The

Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.         Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).    “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”     Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).    In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account   evidence     both    favorable        and      unfavorable     to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.               20 C.F.R. § 416.912.

Disability    is   defined    as    the    “inability      to   engage   in   any

substantial    gainful   activity          by   reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”                 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 416.905(a).                      The Social

Security regulations provide a five-step sequential evaluation


                                       5
process for determining whether a claimant has proven his or her

disability.   See 20 C.F.R. § 416.920.

     The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).      The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.     Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.   Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.    Lewis v. Callahan, 125 F.3d 1436, 1440 (llth

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.       Carpenter,

614 F. App’x at 486.

     If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers


                                  6
in the national economy, given the claimant’s RFC, age, education,

and work history.   Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.   Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

     In addition to the foregoing, the Contract with America

Advancement Act of 1996 (“CAAA”), codified as amended at 42 U.S.C.

§ 423(d)(2)(C) and 1382c(a)(3)(J), “amended the Social Security

Act to preclude the award of benefits when alcoholism or drug

addiction is determined to be a contributing factor material to

the determination that a claimant is disabled.”4   Doughty v. Apfel,


4 The Commissioner’s regulations provide the following framework
for determining a claimant’s disability status in light of the
CAAA:

     (a) General. If we find that you are disabled and have
     medical evidence of your drug addiction or alcoholism,
     we must determine whether your drug addiction or
     alcoholism is a contributing factor material to the
     determination of disability, unless we find that you are
     eligible for benefits because of your age or blindness.

     (b) Process we will follow when we have medical evidence
     of your drug addiction or alcoholism. (1) The key factor
     we will examine in determining whether drug addiction or
     alcoholism is a contributing factor material to the
     determination of disability is whether we would still
     find you disabled if you stopped using drugs or alcohol.



                                 7
245 F.3d 1274, 1275 (11th Cir. 2001).        Therefore, in those cases

where the Commissioner “determines a claimant to be disabled and

finds   medical   evidence   of   drug   addiction   or   alcoholism,   the

Commissioner then ‘must determine whether . . . drug addiction or

alcoholism is a contributing factor material to the determination

of disability.’”     Id. at 1279 (quoting 20 C.F.R. § 404.1535).5



     (2) In making this determination, we will evaluate which
     of your current physical and mental limitations, upon
     which we based our current disability determination,
     would remain if you stopped using drugs or alcohol and
     then determine whether any or all of your remaining
     limitations would be disabling.

     (i) If we determine that your remaining limitations
     would not be disabling, we will find that your drug
     addiction or alcoholism is a contributing factor
     material to the determination of disability.

     (ii) If we determine that your remaining limitations are
     disabling, you are disabled independent of your drug
     addiction or alcoholism and we will find that your drug
     addiction or alcoholism is not a contributing factor
     material to the determination of disability.

20 C.F.R. § 416.935.

5 Drug addiction and alcoholism “cases require an additional layer
of consideration.     The ‘ALJ must first conduct the five-step
inquiry without separating out the impact of alcoholism or drug
addiction.   If the ALJ finds that the claimant is not disabled
under the five-step inquiry, then the claimant is not entitled to
benefits and there is no need to proceed with the analysis under
[20 CFR] §§ 404.1535 or 416.935. If the ALJ finds that the claimant
is disabled and there is medical evidence of his or her drug
addiction or alcoholism, then the ALJ should proceed under §§
404.1535 or 416.935 to determine if the claimant would still be
found disabled if he or she stopped using alcohol or drugs.’”
Green v. Colvin, 2014 U.S. Dist. LEXIS 48625, at *7-8, 2014 WL
1379969, at *3 (S.D. Ga. Apr. 8, 2014) (quoting Price v. Colvin,
2014 U.S. Dist. LEXIS 39989, at *15-16, 2014 WL 1246762, at *5 (D.

                                     8
Social Security regulations make clear that the “key factor in

determining whether drug addiction or alcoholism is a contributing

factor material to the determination of disability . . . is whether

the claimant would still be found disabled if he stopped using

drugs or alcohol.”       Id. (citing 20 C.F.R. § 404.1535(b)(1)).             In

such materiality determinations, it is the claimant who “bears the

burden of proving that his alcoholism or drug addiction is not a

contributing factor material to his disability determination.”

Id. at 1280.

VI.   The ALJ’s Findings

      In the instant case, at step one of the five step inquiry,

the ALJ determined that Plaintiff had not engaged in substantial

activity since his application date.               (Doc. 12 at 23).      At step

two, the ALJ found that Plaintiff has the severe impairments of

hepatitis    C,     gastric     ulcers,       lumbar   disc   disease,    anxiety

disorder, and substance abuse disorder.                (Id.).    At step three,

the   ALJ   found    that     Plaintiff’s      impairments,     when   considered

individually and in combination, do not meet or medically equal

any of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (20 C.F.R. § 416.920(d)).              (Id. at 24).     The ALJ then




Kan. Mar. 26, 2014)), report and recommendation adopted, 2014 U.S.
Dist. LEXIS 72721, 2014 WL 2322822 (S.D. Ga. May 28, 2014).




                                          9
determined   “based   on   all   of   the   impairments,   including   the

substance use disorder, the claimant has the residual functional

capacity to perform light work as defined in 20 CFR 416.967(b)

except the claimant can perform simple, routine, and repetitive

tasks; can make simple, work-related decisions; and is unable, on

a sustained basis, to respond appropriately to supervisors and

coworkers or deal with changes in routine work setting.”            (Id. at

25-26).   At step four, the ALJ found that Plaintiff cannot perform

any of his past relevant work and, at the fifth step, the ALJ

concluded that “based on all of the impairments, including the

substance use disorder, there are no jobs that exist in significant

numbers in the national economy that the claimant can perform[.]”

(Id. at 30-31).

     The ALJ then performed a second sequential evaluation and

made findings premised upon “[i]f the claimant [had] stopped the

substance use[.]”     (Id. at 31).     In this second analysis, the ALJ

found at step two that “the remaining limitations would cause more

than a minimal impact on the claimant’s ability to perform basic

work activities; therefore, the claimant would continue to have a

severe impairment or combination of impairments.”          (Id.).   At the

third step, the ALJ determined that in the absence of substance

use, Plaintiff would still not have an impairment or combination

of impairments that meets or medically equals any of the listed

impairments. (Id.). The ALJ then determined that absent substance


                                      10
use, Plaintiff “would have the residual functional capacity to

perform light work . . . except the claimant is limited to simple,

routine, and repetitive tasks; simple, work-related decisions;

occasional interaction with supervisors and coworkers; no direct

interaction with the general public; and occasional change in

routine work setting.”         (Id. at 33).       At step four, the ALJ found

that   Plaintiff    would      “continue     to   be   unable    to   perform   past

relevant work[.]”        (Id. at 34).      At step five, the ALJ determined

that in light of the vocational expert’s testimony, “there would

be a significant number of jobs in the national economy that the

claimant could perform” should he stop the substance use, including

the occupations of traffic checker, marker, and mail clerk (non-

postal). (Id. at 34-35). Because the ALJ concluded that substance

use    disorder    was     a    contributing       factor       material   to   the

determination of disability, she concluded that Plaintiff was not

under a disability from the date his application was filed through

the date of the decision.         (Id. at 35).

VII. Discussion

            A.     The ALJ failed to state adequate grounds
                   for her determination that Plaintiff had
                   a medically determinable impairment of
                   substance abuse disorder.

       Plaintiff first argues that the ALJ erred in finding that he

had, as one of his severe impairments, substance abuse disorder.

(Doc. 13 at 6-14).        Plaintiff asserts that the record lacks the



                                        11
evidence necessary to support a finding of substance abuse or a

maladaptive pattern of substance use.                 (Id. at 11-14).         The

Commissioner     counters    that     substantial       evidence,    including

clinical     signs,   laboratory    studies      revealing   the   presence    of

illegal drugs, and the medical opinion of an examining psychologist

that Plaintiff suffered from multiple substance use disorders,

supports the ALJ’s determination that Plaintiff had a medically

determinable impairment of substance abuse disorder.                (Doc. 19 at

8-11).      Having carefully reviewed the record in this case, the

Court finds that the ALJ has failed to provide adequate support

for   her   finding   that   Plaintiff     has    a   medically    determinable

substance abuse disorder.

      Social Security Ruling 13-2p (“SSR 13-2p”) was issued to

explain the policies of the Social Security Administration (“SSA”)

for how it considers whether drug addiction or alcoholism (“DAA”)6



6 The SSA has noted that “[a]lthough the terms ‘drug addiction’
and ‘alcoholism’ are medically outdated, [it] continue[s] to use
the terms because they are used in the [Social Security] Act.”
SSR 13-2p, 2013 SSR LEXIS 2, at *5, 2013 WL 621536, at *3 (S.S.A.
Feb. 20, 2013).     Drug addiction or alcoholism (“DAA”) is a
medically determinable impairment, defined by the Social Security
Administration as “Substance Use Disorders; that is, Substance
Dependence or Substance Abuse as defined in the latest edition of
the Diagnostic and Statistical Manual of Mental Disorders (DSM)
published by the American Psychiatric Association.” SSR 13-2p,
2013 SSR LEXIS 2, at *5-6, 2013 WL 621536, at *3. “In general,
the DSM defines Substance Use Disorders as maladaptive patterns of
substance use that lead to clinically significant impairment or
distress.” SSR 13-2p, 2013 SSR LEXIS 2, at *6, 2013 WL 621536, at
*3.

                                      12
is material to its determination of disability.    SSR 13-2p, 2013

SSR LEXIS 2, at *1, 2013 WL 621536, at *1 (S.S.A. Feb. 20, 2013).

SSR 13-2p “establishes a six step procedure for determining whether

a claimant has [DAA], the extent to which the DAA affects the

disability determination, and the acceptable evidence to be used

in assessing the interaction between the DAA and disability.”

Wilson v. Colvin, 2016 U.S. Dist. LEXIS 10679, at *12, 2016 WL

362407, at *5 (N.D. Ala. Jan. 29, 2016).   Relevant to the issue at

bar, the ALJ must determine at the first step of the procedure

whether the claimant has DAA.   See SSR 13-2p, 2013 SSR LEXIS 2, at

*12, 2013 WL 621536, at *5.

     To establish the existence of DAA, there must be:

     objective medical evidence – that is, signs, symptoms,
     and laboratory findings – from an acceptable medical
     source that supports a finding that a claimant has DAA.
     This requirement can be satisfied when there are no overt
     physical signs or laboratory findings with clinical
     findings reported by a psychiatrist, psychologist, or
     other appropriate acceptable medical source based on
     examination of the claimant.     The acceptable medical
     source may also consider any records or other
     information (for example, from a third party) he or she
     has available, but [the ALJ] must still have the source’s
     own clinical or laboratory findings.

SSR 13-2p, 2013 SSR LEXIS 2, at *29, 2013 WL 621536, at *10.

     Importantly, “[e]vidence that shows only that the claimant

uses drugs or alcohol” such as self-reported drug or alcohol use,




                                13
a DUI arrest, or a third-party report “does not in itself establish

the existence of a medically determinable Substance Use Disorder”

because   it   is   not   objective   medical   evidence   provided   by   an

acceptable medical source.       SSR 13-2p, 2013 SSR LEXIS 2, at *30,

2013 WL 621536, at *10.         Further, even when the ALJ has such

objective medical evidence, he or she “must also have evidence

that establishes a maladaptive pattern of substance use and the

other requirements for a diagnosis of a Substance Use Disorder(s)

in the DSM[,]” which must come from an acceptable medical source.

Id.   “A claimant’s occasional maladaptive use or a history of

occasional prior maladaptive use of alcohol or illegal drugs does

not establish that the claimant has a medically determinable

Substance Use Disorder.”        SSR 13-2p, 2013 SSR LEXIS 2, at *7-8,

2013 WL 621536, at *3.          Because substance use disorders are

diagnosed in part by the presence of maladaptive substance use,

DAA does not include “[a]ddiction to, or use of, prescription

medications taken as prescribed, including methadone and narcotic

pain medications.”        SSR 13-2p, 2013 SSR LEXIS 2, at *7, 2013 WL

621536, at *3.

      The undersigned notes at the onset that while Plaintiff often

self-reported a history of drug and alcohol abuse, self-reports

are not sufficient to establish the existence of a medically

determinable substance abuse disorder.            A close review of the

record evidence reveals two laboratory results reflecting positive


                                      14
tests for drugs.     Plaintiff was treated at a local hospital for

abdominal pain in July 2013, and the treating doctor, Prince C.

Uzoije,   M.D.    noted    that    “[t]here   is    a     known    history    of

polysubstance      abuse    to      include   cocaine,       marijuana       and

benzodiazepines.     This admission his urine drug screen is positive

for marijuana.”     (Id. at 266).       After Plaintiff’s alleged onset

date of December 2013, he was treated again at a local hospital,

in May 2014, for abdominal pain.        (Id. at 232). Plaintiff reported

to George Ngando, M.D. “that he uses illicit drugs (Marijuana)”

and that he “does not drink alcohol.”         (Id. at 233).        Plaintiff’s

urine drug screen tested positive for cannabinoids.               (Id. at 236).

Dr. Ngando diagnosed Plaintiff with marijuana abuse. (Id. at 234).

     In his disability report dated July 14, 2014, Plaintiff

reported that he was on five medications, which included Dilaudid,

Oxycodone, and Xanax, and that his medications were all prescribed

by his primary care physician, Dr. Edith Gubler McCreadie, M.D.

(Id. at 170).    Also, on September 18, 2014, Dr. Kenneth R. Starkey,

Psy.D., a clinical psychologist, conducted a consultative mental

examination of Plaintiff.         (Id. at 353).    During the consultative

examination, Plaintiff “reported having a history of past cannabis

and alcohol use problems, and what is suspected to be an 8 year

history   of     polysubstance      (opioid   and       benzodiazepine)      use

problems.”     (Id. at 354).     Plaintiff reported that he had not used

marijuana or alcohol since May 2014.          (Id.).       Dr. Starkey noted


                                      15
that Plaintiff’s current medications included Xanax, Dilaudid,

Oxycodone, Zantac, and Hydromorphine, and that Plaintiff reported

that he had taken his medications prior to the examination. (Id.).

Dr. Starkey observed that Plaintiff’s             “eyes appeared glassy and

cognitive   processing        speed   appeared    slow   (as    though    he   were

experiencing the detrimental influence of too much psychoactive

substances/medications).”         (Id. at 355).

     Dr. Starkey’s diagnostic impression included the following:

     995.20    Adverse Affects of Medications
     304.30    Cannabis Use Disorder – Early Remission (per
     claimants [sic] report)
     305.00 Alcohol Use Disorder – Early Remission (per
     claimant’s report)
     Rule Out 300.00 Opioid Use Disorder
     Rule Out 304.10 Benzodiazepine Use Disorder

(Id. at 356).

     Dr. Starkey opined that Plaintiff’s ability to carry out

simple/concrete instructions appeared adequate, that his ability

to work with supervisors, coworkers and the general public appeared

marginal, and his ability to deal with work pressures appered

marginal to poor.        (Id. at 357).       Dr. Starkey further opined that

“improvement of existing functional limitations might occur with

total abstinence from all addictive opioid and benzodiazepine

medications.”      (Id.).

     Against    this     backdrop     of   evidence,     the   ALJ   found     that

Plaintiff has a substance abuse disorder, and that the substance

abuse   disorder    is    a   contributioning      factor      material   to   the


                                        16
determination       of      disability      because     Plaintiff       would    not    be

disabled if he stopped the substance use.                  (Id. at 23, 35).        As an

initial matter, the Court notes that there is undoubtedly some

evidence that Plaintiff used marijuana during the relevant period.

However, the ALJ’s decision does not specify whether it attributes

Plaintiff’s substance abuse disorder to marijuana use, opioid and

benzodiazepine use, alcohol use, or a combination thereof.                             The

record establishes that Plaintiff was prescribed addictive opioid

and benzodiazepine medications, but it is devoid of any evidence

reflecting    that       Plaintiff     was     not    taking     the    medication      as

prescribed. 7       Moreover,        Dr.    Starkey     opined     that    Plaintiff’s

existing     functional           limitations     might       improve     with    “total

abstinence      from        all     addictive        opioid      and    benzodiazepine

medications.”       (Id. at 357).          This   opinion clearly suggests that

it was the addictive prescription drugs, as opposed to marijuana,

that was contributing to the limitations identified by Dr. Starkey.

Further,    there      is    precious       little    in   the    record    concerning

Plaintiff’s alcohol use, certainly not enough to establish a

substance    use    disorder        based    on   alcohol     use.      Based    on    the

foregoing, the Court finds that the ALJ’s decision is insufficient




7    As noted supra, DAA does not include “[a]ddiction to, or use
of, prescription medications taken as prescribed, including
methadone and narcotic pain medications.”    SSR 13-2p, 2013 SSR
LEXIS 2, at *7, 2013 WL 621536, at *3.


                                             17
because it fails to state adequate grounds for her determination

that Plaintiff has a substance abuse disorder as defined in SSR

13-2p and to “clearly disclose” the grounds upon which she based

said determination.      See Wilson v. Colvin, 2016 U.S. Dist. LEXIS

10679, at *14, 2016 WL 362407, at *5 (N.D. Ala. Jan. 29, 2016)

(remanding case because “there [was] a substantial likelihood that

the evidence relied on by the ALJ would not establish DAA” as

defined in SSR 13-2p).       Because of these errors, this case is

remanded to the ALJ to conduct the substance use disorder analysis

in accordance with SSR 13-2p.8

VIII.      Conclusion

     For   the   reasons    set   forth      herein,   and     upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for supplemental

security   income   is   hereby   REVERSED    and   REMANDED    for   further

proceedings not inconsistent with this decision.

     DONE this 29th day of March, 2019.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




8    Because this case is being reversed and remanded, the
undersigned has not addressed the remaining issues raised in
Plaintiff’s brief.


                                    18
